DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 10 December 2021 has been entered; claims 1-15 remain pending. 

Claim Objections
Claims 6, 10, 13, and 14 are objected to because of the following informalities: regarding claims 6, 10, 13, and 14, the limitations recite groups which are not always clearly defined with Markush terminology “selected from the group consisting of”; and these claims contain minor grammatical issues: in claim 6, “percarbonate and sodium perborate” should be recited as “percarbonate, sodium perborate” (emphasis added), claim 10 contains two periods, claim 14 should have an “and” before “screw press”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 2, 5, 6, 9, 10, and 12-15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 2 recites the broad recitation “selected from the group consisting of salts of iron, copper, manganese, titanium, cobalt, aluminum, and cerium, and any combination thereof”, and the claim also recites “preferably selected from the group consisting of salts of copper(II), ferrous and ferric iron” which is the narrower statement of the range/limitation; 
Claim 5 recites the broad recitation “10-120 kg/tonne of sludge dry solids (kg/tDS)”, and the claim also recites “preferably 20-80 kg/tDS, preferably 30-50 kg/tDS” which is the narrower statement of the range/limitation;
Claim 6 recites the broad recitation “selected from the group hydrogen peroxide, sodium percarbonate and sodium perborate, and sodium persulfate, and any combination thereof”, and the claim also recites “preferably selected from the group hydrogen peroxide, and sodium persulfate, and any combination thereof” which is the narrower statement of the range/limitation;
Claim 9 recites the broad recitation “at most 200 kg/tDS”, and the claim also recites “preferably 5-150 kg/tDS” which is the narrower statement of the range/limitation;
Claim 10 recites the broad recitation “wherein the polymer is an anionic, cationic or nonionic polymer”, and the claim also recites “preferably selected from the group polyacrylamide, polyamine, polyDADMAC, melamine formaldehydes, natural polymers, such as tannins and lignin, natural polysaccharides, such as starch, cellulose, hemicellulose alginate, guar gum, pectin, chitin and chitosan, and cationic or anionic derivatives thereof, and any 
Claim 12 recites the broad recitation “0.5-10 kg/tonne of sludge dry solids (kg/tDS)”, and the claim also recites “preferably 0.75-6 kg/tDS, preferably 1-4 kg/tDS, preferably 1-3 kg/tDS” which is the narrower statement of the range/limitation;
Claim 13 recites the broad recitation “defoamer”, and the claim also recites “preferably selected from the groups silicone fluid (polysiloxane) defoamers or modified silicone fluid defoamers or silicone compound defoamers” which is the narrower statement of the range/limitation;
Claim 14 recites the broad recitation “selected from sedimentation, floatation, pressing, centrifugation and filtration, and any combination thereof”, and the claim also recites “preferably by using a device selected from the group consisting of decanter centrifuge, rotary screen, belt press, filter press, disc filter press, screw press” which is the narrower statement of the range/limitation;
and Claim 15 recites the broad recitation “at least 30 wt%”, and the claim also recites “at least 40 wt%” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With continued reference to claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d), and the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 3, 4, 7, 8, and 11, they are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blais et al. (U.S. Patent Publication # 2005/0077245) in view of Miller et al. (U.S. Patent # 5833864), hereinafter “Blais” and “Miller”.
With respect to claims 1-6, 9, 10, 12, and 14, Blais discloses a method for stabilizing and conditioning (“treating”) urban and industrial wastewater sludge (Abstract; Paragraph [0019]), 2O2/ton dry sludge (tDS) (consistent with “at most 200 kg/tDS”) (Paragraph [0031, 0044]); d) adding a cationic or anionic organic polymer to the sludge to flocculate (“forming a chemically treated sludge”) added at a dosage of 0.5 to 3 kg/tDS (discrete range within “0.5-10 kg/tDS”) (Paragraph [0038]); and e) dehydrating (“dewatering”) the chemically treated sludge by means of a centrifuge or screw press (Paragraphs [0017, 0038]), forming the recited dewatered sludge cake. 
The sludge was mixed during the addition of the chemical reactants. After having been treated, the sludge
Blais does not specifically teach that the provided sludge has a pH of at least 6. 
Miller teaches sewage (“sludge”) at a pH of 6.8, to which magnesium hydroxide is added to obtain a sludge with a pH of 7.5-9.5 (Abstract; Fig. 3; Column 2, lines 43-57). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the undisclosed pH of the sludge of Blais with the pH disclosed after magnesium hydroxide as taught by Miller because Blais teaches that the sludge is urban wastewater sludge (see Paragraphs [0001, 0017, 0043]), and because Miller teaches that addition of magnesium hydroxide to sewerage maintains a pH level which minimizes the levels of both hydrogen sulfide and ammonia (Column 2, lines 15-21). It is additionally noted that Miller teaches that the sewerage (considered to be consistent or similar to urban wastewater sludge of Blais) was originally at a pH of 6.8 (“at least 6”) (Fig. 3). 
With respect to claim 7, Blais teaches that the radical initiator is hydrogen peroxide, and that it is added after the iron salt in Example 1 (Paragraph [0043]). 
Regarding claim 8, there is no evidence that the order of mixing is critical, nor does the general method of Blais teach a specific order of iron salt and hydrogen peroxide (Paragraphs prima facie obvious. See MPEP 2144.04.IV.C. and Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
Claim 11 is rejected with claim 10, as it further defines and preferred embodiment which was rejected under 35 USC 112(b). Blais teaches a cationic or anionic polymer, as discussed above. 
With respect to claim 15, Blais in view of Miller renders obvious all of the active steps of claim 1, and Blais teaches many of the dependent claims including the preferred embodiments of the dewatering step as in claim 14; it is submitted that the “intended result” of at least 30 wt% dry solids content in the dewatered sludge cake is inherently met. Additionally, Blais teaches an increase in mean dryness values and a substantial reduction in the quantity of sludge produced (Paragraph [0051]; Table 1). Although Blais does not express values for the dry solids content in the dewatered sludge cake, it has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Blais et al. (U.S. Patent Publication # 2005/0077245) in view of Miller et al. (U.S. Patent # 5833864) as applied to claim 1 above, and further in view of Yamada et al. (U.S. Patent # 4719034), hereinafter “Blais”, “Miller”, and “Yamada”.
With respect to claim 13, Blais in view of Miller renders obvious the limitations of claim 1, but does not specifically teach adding a defoamer to the sludge as claimed. 
Yamada discloses adding an antifoam agent (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the antifoam agent of Yamada to the sludge of Blais/Miller because Blais teaches that the sludge is urban wastewater sludge comprising bacteria (see Blais: Paragraphs [0006, 0017, 0041, 0043], and see Miller: Column 1, lines 18-27; Column 3, lines 45-51), and because Yamada discloses that it is desirable and known to use antifoam agents in sewage to control foam. As far as the order of addition with respect to steps b), c), and d), there is no evidence of criticality associated with the recited order; furthermore, it would have been obvious to add the antifoam agent prior to dewatering step (e), in any case, as a cake is formed and there is a significantly decreased liquid volume. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        29 December 2021